Citation Nr: 1329647	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1973.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which found new and material evidence had not 
been received sufficient to reopen a claim of entitlement to 
service connection.  A December 2011 Board decision later 
reopened the claim.

The Veteran testified before a Decision Review Officer (DRO) 
in May 2010 and before the undersigned at a hearing in 
September 2010 at the RO in Waco, Texas.  These transcripts 
have been associated with the file.

This case was previously brought before the Board in 
December 2011 and November 2012 at which time the claim was 
remanded to the Agency of Original Jurisdiction (AOJ) to 
further assist the Veteran with the development of his 
appeal.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2012 
for his right knee.  While the examiner opined that the 
Veteran's left knee was not the cause of the Veteran's right 
knee degenerative joint disease, he did not offer an opinion 
as to whether the Veteran's service-connected left knee 
disability aggravated his right knee disorder.  The examiner 
also referenced a 2010 basketball injury where the Veteran 
injured his right knee.  As noted in the December 2012 
statement, evidence of this injury has not been located in 
VA treatment records.  Accordingly, an addendum opinion 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the January 2012 examiner 
review the claims file and offer an 
addendum opinion.  The entire claims file 
(i.e. any medical records contained in 
Virtual VA, CAPRI, and AMIE), to include 
this REMAND, must be reviewed by the 
examiner in conjunction with the opinion.  
If the examiner does not have access to 
Virtual VA, any relevant treatment records 
contained in Virtual VA file that are not 
available on CAPRI or AMIE must be printed 
and associated with the paper claims file 
so they can be available to the examiner 
for review.  The examiner should indicate 
on the examination report that (s)he has 
reviewed the folder in conjunction with 
the examination.  The examiner should 
offer the following opinion:

Is it at least as likely as not that the 
Veteran's right knee disorder was 
chronically worsened (aggravated) by his 
service-connected left knee disability?  

The examiner should also comment on his 
previous findings that the Veteran 
sustained a right knee injury in 2010 
while playing basketball.  The examiner 
should observe that the VA has been unable 
to locate treatment records verifying this 
incident or the extent of injuries caused 
by this incident.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why such an opinion 
cannot be rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

If further examination of the Veteran is 
necessary to provide the requested 
opinion, the Veteran should be scheduled 
for an additional examination.  It is the 
Veteran's responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the case; the 
consequences of failing to report for a VA 
examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 
3.158, 3.655 (2012).

2.  After the above has been completed, 
the AOJ must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action must be implemented.  If any report 
does not include adequate responses to the 
specific opinions requested, it must be 
returned to the providing examiner for 
corrective action. 

3.  After completing the above, and any 
other development deemed necessary, the 
AOJ should readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


